COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00279-CV


WILLIAM R. STONE, JR.                                               APPELLANT

                                          V.

STACEY F. STONE                                                       APPELLEE


                                      ------------

          FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY

                                      ------------

               MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellant William R. Stone, Jr.’s Unopposed Motion

To Dismiss.”    It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: September 26, 2013

      1
       See Tex. R. App. P. 47.4.